DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application has PRO 62/910,856 10/04/2019.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 01/22/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
5.         Applicant’s election without traverse of claims 1-18 directed to a composition and species:                                                                                             in the reply filed on 01/12/22 is acknowledged.

Scope of the Elected Invention
6.        Claims 1-20 are pending in this application.  Claims 10, 12 are directed to the non-elected species and claims 19-20 are directed to non-elected invention. Accordingly, claims 10, 12, 19-20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:

    PNG
    media_image2.png
    79
    568
    media_image2.png
    Greyscale
           Claims 1-9, 11, and 13-18 are directed to a composition and species: 
                                                                                            

Claim Rejections - 35 USC § 102
7.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.       Claims 1-9, 11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (S.M.S. Hussain, et al, Synthesis and physicochemical investigation of betaine type polyoxyethylene zwitterionic surfactants containing different ionic headgroups, Journal of Molecular Structure 1178 (2019) 83-88; IDS filed on 01/22/20).
           Regarding claims 1-9, 11, 13-14, Hussain discloses a betaine surfactant such as Oleyl polyoxyethylene amidopropyl sulfobetaine (OPAS) (scheme 1, section 2.6.6), wherein the oleyl polyoxyethylene part has average Mn ~700 (corresponds to the y value of ~8; section 3, para 1), meet the requirements of claims 1-9, 11, 13-14. 
          Regarding claim 15, Hussain discloses a critical micelle concentration in water at 60 °C of 3.66x10-5 (table 2) fall into instant claim range of a critical micelle concentration in water at 30 to 60 °C of 3x10-5 to 5x10-4 M, and a surface tension of 33.68 mN/m (table 2), fall into 31-39 mN/m. 
          Regarding claim 16, Hussain discloses an oil and gas well servicing fluid, comprising: an aqueous base fluid; and the surfactant of instant claim 1 (section 3.3).
          Regarding claim 17, Hussain discloses total dissolved solid content of 57.7 g/l (57,700 ppm, section table 1), fall into instant claim range of 50,000-350,000 ppm.
          Regarding claim 18, Hussain discloses concentration of surfactant approx. 0.095 wt% (Fig. 8) fall into instant claim range of 0.001-15 wt% (the calculation is based on log C = -3, M.W. of OPAS =905 and volume approx. weight). 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766